Mr. Presiding Justice Lacey delivered the opinion of the Court. This case was brought by appellee against the appellant to recover for alleged medical treatment, board, medicine and nursing for four persons which appellee claims it furnished under circumstances which entitled it to recover from the appellant the value thereof, under section 24 of chapter 107 of the Bevised Statute of Illinois, which provides as follows: “ When any non-resident or any person not coming within the definition of a pauper of any county or town shall fall sick, not having money or property to pay his board, nursing or medical aid, the overseers of the poor of the town or precinct in which he may be, shall give or cause to be given to him such assistance as they may deem necessary and proper, or cause him to be conveyed to his home subject to such rules and regulations as the county board may prescribe; and if he shall die, to cause him to be decently buried.” The cause was tried before a jury and resulted in a verdict for the appellee for $539.23, about one-half of the bill of expense incurred by appellee and sworn to and presented to appellant for payment. The health department of appellee, having been notified that the persons in question were attacked with the small-pox, they being residents of appellee and also of the county of Winnebago, through its executive officer, the mayor, notified appellant through its proper officer that the persons in question were without medical attendance and without means, and consequently a proper county charge, and that if the appellant did not take charge of the cases at once the city would employ a physician to take charge of the patients and look to the county for the necessary expenses. The county authorities refused to have anything to do with the cases and the appellee then, through its mayor, directed a physician to take charge of the cases, which he did, and rendered such services as were necessary from time to time until the patients were removed from the hospital, being about forty-one days. One of the patients, a child, died while at the hospital and was buried. It is complained that the weight of the evidence was manifestly against the verdict for several reasons; first, that the evidence was not sufficient to show that the supposed smallpox patients were proper subjects for county charge under the statute, and also that the proof did not sustain the verdict as to its amount, and also, that the supposed small-pox patients were not afflicted with the small-pox but were simply suffering with an attack of the chicken-pox. We have examined the evidence carefully and find the verdict was amply sustained on all the questions of fact, and think the verdict was moderate in amount. It clearly appears that the patients were destitute persons and had not sufficient money or property to pay their board or medical aid, and were therefore proper subjects to be cared for by the county under the statute. It is insisted that the court excluded certain evidence of Doctor Hughes and Doctor Franklin, tending to show that ^the patients were not afflicted with- the small-pox but with chicken-pox. Doctor Hughes testified that he had talked with the patients in regard to their symptoms after they were well and discharged, concerning their cases when they were sick and being taken sick, and they had given him a full account of it, and from those statements and examination of them some time after they were discharged from the hospital, he could not tell exactly what ailed them, but his opinion was that they might have had varicella (chicken-pox), or they might have had the varioloid. Doctor Franklin was asked his opinion, based upon what the patients told him after they were discharged, as to their diseases; and also upon examination of them after they were discharged, what his opinion was as to what ailed them; this the court refused to let him answer, and also rejected the testimony of Doctor Hughes. The testimony of Doctor Hughes, and proposed testimony of Doctor Franklin, was based and intended to be based on both subjective and objective examinations; subjective meaning what he learned from the patients themselves, and objective, what he learned from the examination' of the persons after recovery. We think that the "evidence and proposed evidence of these doctors was properly rejected. The rule of law in regard to what patients may tell physicians concerning their disease, must be confined to such statements as are made at the time of the sickness under which the person is laboring, or else their statements would be regarded as mere hearsay evidence. In Greenleaf on Evidence, Yol. I, par. 102, is given the rule as follows :■ “ Wherever the bodily or mental feelings of an individual are material to be proved, the usual expressions of such feelings made at the time in question, are original evidence; * * * so, also, the representation by a sick person of natural symptoms and effects of the malady under which he is laboring at the time.” It would appear, therefore, that the evidence of Hughes, and the proposed evidence of Franklin, was and was proposed to be, based upon an improper basis in part at least, that is, in so far as it rested upon the mere statements of the patients, long after they had recovered. We see no error in the rejection of this testimony. It is complained by the appellant that Doctor Bohr was permitted, against its objections, to be asked the following question: “Would you take a case like that out there in the pest house for twice the regular charges?” And the witness answered, “ I would not want to take a case outside of my qwn family patients; I would not—for no figures.” Doctor Bohr had been put on the stand by appellant and testified as to the rates charged by physicians in small-pox cases in Bockford, and had testified that it was double the amount for a visit charged for ordinary cases of sickness, which was $1.50. The question and answer complained of were simply cross-examination; and the evidence was simply presented as going to the credibility of the witness and not introduced as original evidence. We therefore think it was not improper, but if so, not seriously damaging to the appellant, and in no event would be sufficient grounds for a reversal. It is objected also that appellee was permitted to read in evidence exhibit “ B, ” and the affidavit of the city clerk to the bill; the affidavit says the county is indebted in the sum of $1,078.46; that the items of the bill are just and true. There was no error in this. The law requires that a statement of this kind should be presented to the county board before the date upon which the suit should be commenced, and it is proper to show that the law has been complied with in that particular; and in addition to this consideration the record shows the appellant assigned as a cause for a new trial, that “ no itemized bill was presented to the county board, as the law required prior to bringing suit.” Although there may have been some slight errors committed by the court below, there were none of sufficient importance to require a reversal. The judgment of the court below is therefore affirmed.